UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011. or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-24293 LMI AEROSPACE, INC. (Exact name of registrant as specified in its charter) Missouri (State or other jurisdiction of incorporation or organization) 43-1309065 (I.R.S. Employer Identification No.) 411 Fountain Lakes Blvd. St. Charles, Missouri (Address of principal executive offices) (Zip Code) (636) 946-6525 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes TNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes TNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler T Non-acceleratedfiler ¨ Smallerreportingcompany ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No T Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. On October 31, 2011, there were 11,869,850 shares of our common stock, par value $0.02 per share, outstanding. LMI AEROSPACE, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE FISCAL QUARTER ENDING SEPTEMBER 30, 2011 PART I. FINANCIAL INFORMATION PageNo. Item1. Financial Statements (Unaudited). Condensed Consolidated Balance Sheets as of September 30, 2011 and December 31, 2010. 2 Condensed Consolidated Statements of Operations for the three months and nine months ended September 30, 2011 and 2010. 3 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2011 and 2010. 4 Notes to Condensed Consolidated Financial Statements. 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 14 Item3. Quantitative and Qualitative Disclosures About Market Risk. 22 Item4. Controls and Procedures. 22 PART II. OTHER INFORMATION Item1. Legal Proceedings. 23 Item1A. Risk Factors. 23 Item2. Unregistered Sales of Equity Securities and Use of Proceeds. 23 Item3. Defaults Upon Senior Securities. 23 Item4. Reserved. 23 Item5. Other Information. 23 Item6. Exhibits. 23 SIGNATUREPAGE 24 EXHIBITINDEX 25 1 Table of Contents PART I FINANCIAL INFORMATION Item 1. Financial Statements. LMI Aerospace, Inc. Condensed Consolidated Balance Sheets (Amounts in thousands, except share and per share data) (Unaudited) September30, December31, Assets Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net of allowance of $263 at September 30, 2011 and $253 at December 31, 2010 Inventories Prepaid expenses and other current assets Deferred income taxes Total current assets Property, plant and equipment, net Goodwill Intangible assets, net Other assets Total assets $ $ Liabilities and shareholders’ equity Current liabilities: Accounts payable $ $ Accrued expenses Short-term deferred gain on sale of real estate Current installments of long-term debt and capital lease obligations 57 Total current liabilities Long-term deferred gain on sale of real estate Long-term debt and capital lease obligations, less current installments - 28 Long-term deferred revenue - Deferred income taxes Total long-term liabilities Shareholders’ equity: Common stock, $0.02 par value per share; authorized 28,000,000 shares; issued 12,122,210 and 12,075,030 shares at September 30, 2011 and December 31, 2010, respectively Preferred stock, $0.02 par value per share; authorized 2,000,000 shares; none issued at either date - - Additional paid-in capital Treasury stock, at cost, 254,142 shares at September 30, 2011 and 301,772 shares at December 31, 2010 ) ) Retained earnings Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 2 Table of Contents LMI Aerospace, Inc. Condensed Consolidated Statements of Operations (Amounts in thousands, except share and per share data) (Unaudited) ThreeMonthsEnded September30, NineMonthsEnded September30, Sales and service revenue Product sales $ Service revenues Net sales Cost of sales and service revenue Cost of product sales Cost of service revenues Cost of sales Gross profit Selling, general and administrative expenses Income from operations Other income (expense): Interest expense, net ) Other, net ) 55 ) 10 Total other expense ) Income before income taxes Provision for income taxes Net income $ Amounts per common share: Net income per common share $ Net income per common share assuming dilution $ Weighted average common shares outstanding Weighted average dilutive common shares outstanding See accompanying notes to condensed consolidated financial statements. 3 Table of Contents LMI Aerospace, Inc. Condensed Consolidated Statements of Cash Flows (Amounts in thousands) (Unaudited) NineMonthsEnded September30, Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Intangible asset impairment - Contingent consideration write-off ) - Restricted stock compensation Charges for inventory obsolescence and valuation Change in deferred tax assets and liabilities - Other noncash items (5 ) ) Changes in operating assets and liabilities: Trade accounts receivable ) Inventories ) Prepaid expenses and other assets ) Accounts payable ) Accrued expenses Net cash provided by operating activities Investing activities: Additions to property, plant and equipment ) ) Other, net (9
